DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities.  

In line 20 of page 51 of the specification as filed 08/02/2019, the document states that compound CBP was used as a host material. The table and devices shown and referred to, however, have other materials as the host material instead of CBP. It is unclear if this is a translation error or an error in the original foreign priority document.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17272621 in view of Aihara et al (US 2012/0214993) (Aihara). 

The copending claims are drawn to devices comprising an emitting layer comprising compounds of the instantly claimed formula 1. The copending claims do not specifically require an electron transport zone comprising compounds of formula 11 as instantly claimed. 

With respect to the difference, Aihara teaches an electron transport layer that is used in an organic light emitting device comprising azine compounds including many of those of formula 11 of the instant claims and teaches that the use of such compounds in an electron transport layer of an OLED improves durability at lower power consumption and enhanced light emission at high efficiency.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the layer as described by Aihara in order to improve device durability at lower power consumption and enhanced light emission at high efficiency and thereby arrive at the claimed invention.

This is a provisional nonstatutory double patenting rejection.

Claims 1-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17264745 in view of Aihara et al (US 2012/0214993) (Aihara). 

The copending claims are drawn to devices comprising an emitting layer comprising compounds of the instantly claimed formula 1. The copending claims do not specifically require an electron transport zone comprising compounds of formula 11 as instantly claimed. 

With respect to the difference, Aihara teaches an electron transport layer that is used in an organic light emitting device comprising azine compounds including many of those of formula 11 of the instant claims and teaches that the use of such compounds in an electron transport layer of an OLED improves durability at lower power consumption and enhanced light emission at high efficiency.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the layer as described by Aihara in order to improve device durability at lower power consumption and enhanced light emission at high efficiency and thereby arrive at the claimed invention.

This is a provisional nonstatutory double patenting rejection.

Claims 1-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17263137 in view of Aihara et al (US 2012/0214993) (Aihara). 

The copending claims are drawn to devices comprising an emitting layer comprising compounds of the instantly claimed formula 1. The copending claims do not specifically require an electron transport zone comprising compounds of formula 11 as instantly claimed. 

With respect to the difference, Aihara teaches an electron transport layer that is used in an organic light emitting device comprising azine compounds including many of those of formula 11 of the instant claims and teaches that the use of such compounds in an electron transport layer of an OLED improves durability at lower power consumption and enhanced light emission at high efficiency.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the layer as described by Aihara in order to improve device durability at lower power consumption and enhanced light emission at high efficiency and thereby arrive at the claimed invention.

This is a provisional nonstatutory double patenting rejection.

Claims 1-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17259909 in view of Aihara et al (US 2012/0214993) (Aihara). 

The copending claims are drawn to devices comprising an emitting layer comprising compounds of the instantly claimed formula 1. The copending claims do not specifically require an electron transport zone comprising compounds of formula 11 as instantly claimed. 

With respect to the difference, Aihara teaches an electron transport layer that is used in an organic light emitting device comprising azine compounds including many of those of formula 11 of the instant claims and teaches that the use of such compounds in an electron transport layer of an OLED improves durability at lower power consumption and enhanced light emission at high efficiency.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the layer as described by Aihara in order to improve device durability at lower power consumption and enhanced light emission at high efficiency and thereby arrive at the claimed invention.

This is a provisional nonstatutory double patenting rejection.

Claims 1-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17042652 in view of Aihara et al (US 2012/0214993) (Aihara). 

The copending claims are drawn to devices comprising an emitting layer comprising compounds of the instantly claimed formula 1. The copending claims do not specifically require an electron transport zone comprising compounds of formula 11 as instantly claimed. 

With respect to the difference, Aihara teaches an electron transport layer that is used in an organic light emitting device comprising azine compounds including many of those of formula 11 of the instant claims and teaches that the use of such compounds in an electron transport layer of an OLED improves durability at lower power consumption and enhanced light emission at high efficiency.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the layer as described by Aihara in order to improve device durability at lower power consumption and enhanced light emission at high efficiency and thereby arrive at the claimed invention.

This is a provisional nonstatutory double patenting rejection.

Claims 1-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16981243 in view of Aihara et al (US 2012/0214993) (Aihara). 

The copending claims are drawn to devices comprising an emitting layer comprising compounds of the instantly claimed formula 1. The copending claims do not specifically require an electron transport zone comprising compounds of formula 11 as instantly claimed. 

With respect to the difference, Aihara teaches an electron transport layer that is used in an organic light emitting device comprising azine compounds including many of those of formula 11 of the instant claims and teaches that the use of such compounds in an electron transport layer of an OLED improves durability at lower power consumption and enhanced light emission at high efficiency.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the layer as described by Aihara in order to improve device durability at lower power consumption and enhanced light emission at high efficiency and thereby arrive at the claimed invention.

This is a provisional nonstatutory double patenting rejection.


Claims 1-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-10 of copending Application No. 16641284 in view of Aihara et al (US 2012/0214993) (Aihara). 
The copending claims are drawn to devices comprising an emitting layer comprising compounds of the instantly claimed formula 1. The copending claims do not specifically require an electron transport zone comprising compounds of formula 11 as instantly claimed. 

With respect to the difference, Aihara teaches an electron transport layer that is used in an organic light emitting device comprising azine compounds including many of those of formula 11 of the instant claims and teaches that the use of such compounds in an electron transport layer of an OLED improves durability at lower power consumption and enhanced light emission at high efficiency.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the layer as described by Aihara in order to improve device durability at lower power consumption and enhanced light emission at high efficiency and thereby arrive at the claimed invention.

This is a provisional nonstatutory double patenting rejection.

Claims 1-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11302874 in view of Aihara et al (US 2012/0214993) (Aihara).

The copending claims are drawn to devices comprising an emitting layer comprising compounds of the instantly claimed formula 1. The copending claims do not specifically require an electron transport zone comprising compounds of formula 11 as instantly claimed. 

With respect to the difference, Aihara teaches an electron transport layer that is used in an organic light emitting device comprising azine compounds including many of those of formula 11 of the instant claims and teaches that the use of such compounds in an electron transport layer of an OLED improves durability at lower power consumption and enhanced light emission at high efficiency.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the layer as described by Aihara in order to improve device durability at lower power consumption and enhanced light emission at high efficiency and thereby arrive at the claimed invention.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 8 requires a device of comprising a LUMO of the light emitting layer and the LUMO of the electron transport zone satisfy equation 1. The instant description includes a literal recitation of this as an optional limitation and provides some general guidance for possible compositions for each of these layers including many possible material combinations. The description provides no examples of such a combination that meet this requirement. The specification only provides exceptionally broad guidance on what materials that might be useable but provides no further description of which combinations of materials meet the requirement. The zero examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Szlachcic et al (Dyes and Pigments 114 (2015) p 184-195) (Szlachcic) in view of Vestweber et al (US 2007/0051944) (Vestweber).

In reference to claim 1, Szlachcic teaches a compound of formula 2b as shown below in the emitting layer of an OLED comprising a cathode and an anode (SZLACHCIC Scheme 2, Fig 10).


    PNG
    media_image1.png
    241
    224
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    235
    395
    media_image2.png
    Greyscale


Szlachcic does not expressly teach that the device could also have an electron transport zone between the light-emitting layer and the Al cathode. 

With respect to the difference, Vestweber teaches the inclusion of a hole blocking layer between the emitter layer and the second electrode to increase efficiency and lifetime (Vestweber [0022]) and teaches the use of a Example 1 as shown below in the hole blocking layer give good efficiencies and lifetimes with reduced operating voltages (Vestweber [0054]-[0057]). 

    PNG
    media_image3.png
    177
    288
    media_image3.png
    Greyscale

In light of the motivation of using the hole blocking layer as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the hole blocking layer as described by Vestweber in order to increase efficiency and lifetime and thereby arrive at the claimed invention. 
For Claim 1: Reads on a device comprising compound of formula 1 in the emitting layer wherein X1 is N-L-(Ar)a, a is 1, L is a single bond, Ar is phenyl, Y1 and Y12 are each N and Y2 to Y11 are each CR1, two of the CR1 are linked to an adjacent substituent to form a substituted ring and one of R1 is a C1 alkoxy group and a compound of formula 11 in an electron transport zone wherein N1, N2 and Z1 are each N, Z2 and Z3 are each CR19 wherein the R19 is phenyl, and Z4 is CR19 wherein the R19 is C24 aryl group. 
For Claim 2: Reads on wherein the substituents are methyl groups. 
For Claim 3: Reads on wherein Ar is phenyl.
For Claim 4: Reads on wherein Y10 and Y11 are fused to form a ring of formula 6 wherein each (A) is CR2, one R2 is hydrogen and one R2 is methyl.  
For Claim 6: Reads on wherein A1 and A2 are each phenyl, Z1 is N, L2 is a single bond, Ar2 is aryl. 
For Claim 9: Reads on a hole blocking layer.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Szlachcic et al (Dyes and Pigments 114 (2015) p 184-195) (Szlachcic) in view of Vestweber et al (US 2007/0051944) (Vestweber) as evidenced by Pan and Parham (US 2014/0014885) (Pan).

In reference to claim 8, Szlachcic in view of Vestweber teaches the device as described above for claim 1 but does not expressly teach that the compounds therein meet the relative LUMO requirement as instantly claimed. 

Szlachcic teaches the LUMO value of the compound of 2b as being 3.21 eV (Szlachcic Table 6). Vestweber does not teach the LUMO value of the compound Example 1 as described therein however the LUMO value is an inherent property of the compound. 

As evidence that the compound has a LUMO value that meets the claim requirement, Pan teaches the same material calling it TMM1 and teaches its LUMO value is -2.79 eV (Pan [0216]; Table 1). 

Therefore the device of Szlachcic in view of Vestweber meets the claim requirement as 2.79 < 3.21 +0.5.

Claims 1-4 and 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Szlachcic et al (Dyes and Pigments 114 (2015) p 184-195) (Szlachcic) in view of Aihara et al (US 2012/0214993) (Aihara).

In reference to claim 1, Szlachcic teaches a compound of formula 2b as shown below in the emitting layer of an OLED comprising a cathode and an anode (SZLACHCIC Scheme 2, Fig 10).


    PNG
    media_image1.png
    241
    224
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    235
    395
    media_image2.png
    Greyscale


Szlachcic does not expressly teach that the device could also have an electron transport zone between the light-emitting layer and the Al cathode comprising the claimed compound. 

With respect to the difference, Aihara teaches, in related art, OLED devices that preferably include an electron transport layer comprising a compound Example 20  (Aihara [0306])as shown below in the electron transport layer and further teaches that the use of such compound in an electron transport layer of an OLED improves durability at lower power consumption and enhanced light emission at high efficiency and has outstanding properties in surface smoothness, amorphousness, heat resistance, electron transportability, hole blocking capability, resistance to oxidation and reduction, moisture resistance, oxygen resistance and electron injection property (Aihara [0529]-[0530]). 

    PNG
    media_image4.png
    211
    227
    media_image4.png
    Greyscale

In light of the motivation of using the electron transport layer comprising the compound of example 20 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the layer as described by Aihara in order to improve device durability at lower power consumption and enhanced light emission at high efficiency and thereby arrive at the claimed invention. 
For Claim 1: Reads on a device comprising compound of formula 1 in the emitting layer wherein X1 is N-L-(Ar)a, a is 1, L is a single bond, Ar is phenyl, Y1 and Y12 are each N and Y2 to Y11 are each CR1, two of the CR1 are linked to an adjacent substituent to form a substituted ring and one of R1 is a C1 alkoxy group and a compound of formula 11 in an electron transport zone wherein N1, N2 and Z1 are each N, Z2 and Z3 are each CR19 wherein the R19 is phenyl, and Z4 is CR19 wherein the R19 is a substituted phenyl group. 
For Claim 2: Reads on wherein the substituents are methyl groups. 
For Claim 3: Reads on wherein Ar is phenyl.
For Claim 4: Reads on wherein Y10 and Y11 are fused to form a ring of formula 6 wherein each (A) is CR2, one R2 is hydrogen and one R2 is methyl.  
For Claim 6: Reads on wherein A1 and A2 are each phenyl, Z1 is N, L2 is a single bond, Ar2 is substituted aryl. 
For Claim 7: Reads on B-100.
For Claim 9: Reads on an electron transport layer.

In reference to claim 10, Szlachcic in view of Aihara teaches the device as described above for claim 1. Aihara further teaches, by way of examples, that that the eletron transport layer can include additional layers and materials for electron transport including, e.g. BAlq (Aihara see e.g. [0502]) as in test example 13. In the absence of unexpected results, it would have been obvious to the ordinarily skilled artisan to have used an alternative layer configuration for the electron transport layer as taught by Aihara to provide a device as instantly claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786